    Case 3:21-cv-00100-MMD-WGC Document 26 Filed 04/01/21 Page 1 of 1

                    UNITED STATES COURT OF APPEALS
                                                                    FILED
                           FOR THE NINTH CIRCUIT
                                                                    APR 01 2021
                                                                   MOLLY C. DWYER, CLERK
                                                                    U.S. COURT OF APPEALS




 SHAWN MEEHAN; et al.,                      No. 21-15357

               Plaintiffs - Appellants,
                                            D.C. No. 3:21-cv-00100-MMD-WGC
   v.                                       U.S. District Court for Nevada, Reno

 STEVEN SISOLAK; et al.,                    MANDATE

               Defendants - Appellees.


        The judgment of this Court, entered March 10, 2021, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                               FOR THE COURT:

                                               MOLLY C. DWYER
                                               CLERK OF COURT

                                               By: Rebecca Lopez
                                               Deputy Clerk
                                               Ninth Circuit Rule 27-7
